                                                             1   Kelly H. Dove, Esq.
                                                                 Nevada Bar No. 10569
                                                             2
                                                                 SNELL & WILMER L.L.P.
                                                             3   3883 Howard Hughes Parkway, Suite 1100
                                                                 Las Vegas, NV 89169
                                                             4   Telephone (702) 784-5200
                                                                 Facsimile: (702) 784-5252
                                                             5   E-mail: kdove@swlaw.com
                                                             6
                                                                 Former Attorney for Plaintiff INTERIM CAPITAL LLC
                                                             7

                                                             8                               UNITED STATES DISTRICT COURT

                                                             9                                       DISTRICT OF NEVADA

                                                            10   INTERIM CAPITAL LLC,
                                                                                                                    No. 11-17804
                                                            11
                                                                               Plaintiff-Appellee,
                   3883 HOWARD HUGHES PARKWAY, SUITE 1100




                                                                        vs.                                         D.C. No. 2:09-cv-01606-KJD-VCF
                                                            12
                                                                                                                    District Court of Nevada, Las Vegas
          Wilmer
                           LAS VEGAS, NEVADA 89169




                                                            13   THE HERR LAW GROUP, LTD.; et al.,
                                 LAW OFFICES


                                 (702)784-5200




                                                            14                 Defendants,                          MOTION TO REMOVE COUNSEL
Snell &L.L.P.




                                                                 and                                                FROM CM/ECF SERVICE LIST
                                                            15

                                                            16   DAVID C. AMESBURY, INC.; et al.,

                                                            17                 Defendants-Appellants.
                                                            18

                                                            19          Kelly H. Dove, Esq. (“Counsel”) brings this Motion to Remove Counsel from the
                                                            20   CM/ECF Service List (“Motion”) in the above-referenced proceeding.
                                                            21          On June 26, 2014, Lance W. Johns, Esq. of Johns & Associates, filed Consent Order
                                                            22   Granting Substitution of Attorney [ECF No. 126] in Case No. 2:09-cv-1606 indicating
                                                            23   representation of Interim Capital, LLC (“Interim”). Representation of Interim in this case has
                                                            24   concluded and, therefore, it is no longer necessary that Counsel receive CM/ECF notices or
                                                            25   mailings in the above-referenced case.
                                                            26

                                                            27

                                                            28
                                                             1         Counsel hereby requests that they and Snell & Wilmer L.L.P. be removed from the
                                                             2   CM/ECF Service List in Case No. 2:09-cv-1606.
                                                             3   DATED this 2nd day of April, 2019.
                                                             4                                              SNELL & WILMER L.L.P.
                                                             5

                                                             6                                              /s/ Kelly H. Dove
                                                                                                            Kelly H. Dove, Esq.
                                                             7                                              Nevada Bar No. 10569
                                                                                                            3883 Howard Hughes Parkway, Suite 1100
                                                             8
                                                                                                            Las Vegas, NV 89169
                                                             9
                                                                                                            Former Attorney for Plaintiff Interim Capital LLC
                                                            10

                                                            11
                   3883 HOWARD HUGHES PARKWAY, SUITE 1100




                                                            12                                              ORDER
          Wilmer
                           LAS VEGAS, NEVADA 89169




                                                            13
                                                                        IT IS HEREBY ORDERED that the Motion is GRANTED;
                                 LAW OFFICES


                                 (702)784-5200




                                                            14
                                                                        IT IS FURTHER ORDERED that the Clerk of District Court shall remove Kelly H.
Snell &L.L.P.




                                                            15
                                                                 Dove, Esq. from the CM/ECF Service List in Case No. 2:09-cv-1606
                                                            16
                                                                        IT IS SO ORDERED.
                                                            17

                                                            18
                                                                                                            U.S. Magistrate Judge
                                                            19                                              April 9, 2019
                                                            20   Respectfully submitted,

                                                            21   SNELL & WILMER L.L.P.
                                                            22
                                                                 By:    /s/ Kelly. H. Dove
                                                            23   Kelly H. Dove, Esq.
                                                                 Nevada Bar No. 10569
                                                            24   3883 Howard Hughes Parkway, Suite 1100
                                                            25   Las Vegas, NV 89169

                                                            26   Former Attorney for Plaintiff Interim Capital LLC

                                                            27

                                                            28


                                                                                                             -2-
                                                             1                                   CERTIFICATE OF SERVICE
                                                             2            I hereby certify I electronically filed MOTION TO REMOVE COUNSEL FROM
                                                             3   CM/ECF SERVICE LIST with the clerk of the Court for the United States District Court of
                                                             4   Nevada by using the appellate CM/ECF system on April 2, 2019. I certify that service will be
                                                             5   accomplished by the appellate CM/ECF system to all registered participants.
                                                             6            DATED this 2nd day of April, 2019.
                                                             7

                                                             8

                                                             9                                       /s/ Tonya Binns
                                                                                                     An employee of Snell & Wilmer L.L.P.
                                                            10   4832-6425-8448.1

                                                            11
                   3883 HOWARD HUGHES PARKWAY, SUITE 1100




                                                            12
          Wilmer
                           LAS VEGAS, NEVADA 89169




                                                            13
                                 LAW OFFICES


                                 (702)784-5200




                                                            14
Snell &L.L.P.




                                                            15

                                                            16

                                                            17

                                                            18

                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
